         Case 1:20-cv-03538-GLR Document 12-7 Filed 12/07/20 Page 1 of 31



                           DECLARATION OF EMIL T. GEORGE
                               Pursuant to 28 U.S.C. §1746
I, Emil T. George, declare and state as follows:

   1.      I am employed by the Federal Trade Commission (“FTC”) in Washington, D.C. as a
Forensic Accountant. My work address is 600 Pennsylvania Ave., N.W., Washington, D.C.
20580. I have worked at the FTC since September 2012. Prior to starting at the FTC, I was the
Assistant Inspector General for Audits at the National Labor Relations Board for more than 12
years.
   2.      At the FTC, I provide forensic accounting assistance to trial attorneys and
investigators. I am a Certified Public Accountant with the State of Maryland and hold a
Bachelor of Science degree in Accounting from the University of Maryland.
   3.      The following facts are known to me personally and, if called as a witness, I could
and would testify to the matters set forth in the following paragraphs.

                                           Background

   4.      In my capacity as a forensic accountant at the FTC, I was assigned to work on the
RagingBull.com LLC matter. In connection therewith, I reviewed records of 13 corporate bank
accounts that I understand were produced in response to Civil Investigative Demands issued by
the FTC (“Accounts of Interest”). The records included bank statements, checks and other
debits, and deposits and other credits. A listing the of the 13 Accounts of Interest, including
account holder’s name, financial institution, account number, time periods covered by the
records produced, and account balances as of the last statement reviewed is included as
Attachment A. As shown at Attachment A, my work on the Accounts of Interest covered the
period from April 2017 through July 2020. I reviewed and prepared summaries of these
Accounts of Interest as detailed below. Based on my review of the bank records made available
to me, including signature cards, I have also identified the signors on the Accounts of Interest,
whose names are included in Attachment A.




                                                   1

                                                                                PX 24, 1653
        Case 1:20-cv-03538-GLR Document 12-7 Filed 12/07/20 Page 2 of 31



   5.       JPMorgan Chase provided information as bank statements in a PDF format and Excel
spreadsheets. I compared the Excel spreadsheets to the bank statements to determine if the
spreadsheets were reliable. They were and I relied on them when performing my work for this
declaration.
   6.       The other banks provided statements in PDF form only. For these, I used, where
appropriate, the Comprehensive Financial Investigations Solution (“CFIS”), a financial
investigation tool from Actionable Intelligence Technologies, Incorporated. My understanding is
that CFIS is utilized, inter alia, by the Internal Revenue Service, the Federal Bureau of
Investigation, the Organized Crime Drug Enforcement Task Force, a number of U.S. Attorneys’
offices, and the United States Secret Service. Among other things, CFIS uses proprietary
technology to convert paper and/or electronic account records from financial institutions into an
investigative database that can be searched, analyzed, and used to issue a variety of reports that
can be exported into Microsoft Excel spreadsheets.
   7.       The first step in using CFIS is to load the bank statements. After the statements are
loaded, CFIS imports and processes the bank statements using Intelligent Document Analyzers
that rely on proprietary algorithms and Optical Character Recognition technology to create a
searchable database. Intelligent Document Analyzers are document format readers associated
with a particular financial institution and type of statement. After a bank statement has been
indexed and processed, the CFIS database record for that statement must be reconciled with the
original version of the statement obtained in the proceeding (i.e., the statement produced by a
bank) to ensure accuracy.
   8.       In the instant matter, I used CFIS to generate a table containing the transactions for
the 13 Accounts of Interest. I then exported the table into Microsoft Excel. I also reconciled the
bank statement data imported into Excel with the original version of the statement to ensure
accuracy.
   9.       I reviewed bank wires along with checks paid from and deposits made into all of the
Accounts of Interest and manually added details, such as the payee or source of money, to the
Excel spreadsheet.

                                                  2

                                                                                 PX 24, 1654
         Case 1:20-cv-03538-GLR Document 12-7 Filed 12/07/20 Page 3 of 31



                           RagingBull.com, LLC’s Gross Receipts

   10.     Attorneys working on this matter asked me to calculate gross receipts of
RagingBull.com, LLC (“Raging Bull”). These attorneys instructed me that this amount should
include revenue less chargebacks and refunds. Based upon my review of the company bank
records, by my calculation, the Raging Bull’s accounts identified in Attachment A received
approximately $139,031,427 from payment processors from April 2017 to May 2020. The bank
statements for these transactions described them as “BOFA Merch Svcs” or “Stripe.” In the
same bank records, I identified approximately $1,152,574 in chargebacks from April 2017 to
May 2020. I did not identify payments in these bank records noting that they were refunds. This
results in net revenues (gross receipts minus chargebacks) of approximately $137,878,853.

                 Monthly Activity and Ending Balances in Accounts of Interest

   11.     Attorneys working on this matter asked me to identify the monthly activity and
ending balances for each of the Accounts of Interest listed in Attachment A. Details of these
monthly balances are at Attachment B.

                         Transactions Between Companies of Interest

   12.      Attorneys working on this matter asked me to identify transactions between the
companies shown at Attachment A. The below table is a summary of these transactions.
                                                     Number of
         Payor                    Payee             Transactions      Amount           Time Period
 RagingBull.com LLC        Sherwood Ventures LLC              99    $20,800,071         4/10/2017 -
                                                                                         6/12/2020
 RagingBull.com LLC        Winston Research                    20    $4,260,893        10/10/2017 -
                           Incorporated                                                 12/31/2018
 RagingBull.com LLC        MFA Holdings Corp                   35    $3,946,774       4/10/17 - 7/6/20
 Sherwood Ventures LLC     RagingBull.com LLC                  14      $428,722          4/7/2017 -
                                                                                        10/22/2019
 RagingBull.com LLC        Winston Corp                         5      $164,104         4/10/2017 -
                                                                                         8/10/2017
 MFA Holdings Corp         RagingBull.com LLC                   3      $135,985         9/17/2019 -
                                                                                         6/25/2020

   13.     Included in the table above are 10 payments totaling $10,175,070 from Raging Bull’s
account at JPMorgan Chase (ending in 3829) to an account belonging to Raging Bull at the


                                                3

                                                                              PX 24, 1655
         Case 1:20-cv-03538-GLR Document 12-7 Filed 12/07/20 Page 4 of 31



Eastern Bank. These payments were dated between April 2020 and May 2020. Records from
Raging Bull’s account at the Eastern Bank are not included in my analysis, as I was not provided
those records.

                  Payments Between Companies and Individuals of Interest

   14.     Attorneys working on this matter asked me to identify payments from the Accounts
of Interest to Jeff Bishop, Jason Bond, Kyle Dennis, or Allan Marshall. The below table is a
summary of these transactions.
                                                    Number of                   Time Period (First
          Payor                   Payee            Transactions     Amount          and Last)
                                                                                   5/5/2017 -
 Sherwood Ventures LLC    Jeff Bishop                        23   $11,131,860       5/27/2020
                                                                                   4/10/2017 -
 RagingBull.com LLC       Jason Bond                         40   $10,191,870       5/5/2020
 Winston Research                                                                  1/22/2018 -
 Incorporated             Kyle Dennis                        12    $4,088,218        5/1/2018
                                                                                   11/3/2017 -
 RagingBull.com LLC       Jeff Bishop                        11    $2,782,139       1/31/2020
                                                                                   2/27/2020 -
 MFA Holdings Corp        Allan Marshall                      3      $900,000       7/27/2020
 Winston Corp.            Kyle Dennis                         1      $370,173       1/30/2018

   15.     There were also payments from the Individuals of Interest to the Accounts of Interest
listed in Attachment A.
   16.     By my calculation, Jeff Bishop made 11 payments totaling $1,279,840 to Sherwood
Ventures LLC’s account from February 2019 to April 2020.
   17.     I identified one payment dated August 16, 2017, for $176,441 from Jason Bond’s
personal account to a Raging Bull account.
   18.     I identified two payments totaling $525,000 from Kyle Dennis to Winston Research
Incorporated. The first of these payments, dated October 10, 22017, was for $25,000.00 and the
second payment, dated October 15, 2017, was for $500,000.
   19.     I also identified one payment from Allan Marshall to MFA Holdings Corp for
$50,000.00 that was dated April 19, 2017.




                                               4

                                                                              PX 24, 1656
         Case 1:20-cv-03538-GLR Document 12-7 Filed 12/07/20 Page 5 of 31



                                            Private Jets

   20.     Attorneys working on this matter asked me to identify payments made to private jet
companies. These attorneys identified XOJetsales LLC, Epic Aero, Inc., FlexJet LLC, and
Magellan Jets LLC as being such companies. According to FlexJet’s website
(www.flexjet.com/programs), the company offers fractional jet ownership, leasing, jet card and
other accommodations for private flight travel. It is my understanding, based on an Internet
search, that Epic Aero, Inc. is the parent company of FlexJet LLC. By my calculation, 38
payments totaling $1,072,425 were made from the Accounts of Interest to these companies. The
table below summarizes these payments.
                                                  Number of
         Payor                   Payee           Transactions      Amount          Time Period
 RagingBull.com LLC       FlexJet LLC                                               10/4/2017 -
                                                           28        $730,563        5/11/2020
 MFA Holdings Corp.       FlexJet LLC                                               10/4/2017 -
                                                            6        $159,536        6/14/2018
 Sherwood Ventures LLC    Epic Aero, Inc.                   1        $100,551        1/10/2018
 MFA Holdings Corp.       XOJetsales LLC                                            4/24/2019 -
                                                            2          $65,000       5/4/2020
 MFA Holdings Corp.       Magellan Jets LLC                 1          $16,775       9/5/2017
                          Total                            38       $1,072,425

                                        Vehicle Companies

   21.     Attorneys working on this matter asked me to identify payments made to automobile
dealerships and vehicle finance companies. I identified Reeves Import, Ferrari of Central
Florida, Hendrick Automotive Group, Jim Ellis Atlanta, and BWM Financial Services as being
such companies. By my calculation, 35 payments totaling $752,656 were made from the
Accounts of Interest to these companies. The table below summarizes these payments.




                                                 5

                                                                              PX 24, 1657
         Case 1:20-cv-03538-GLR Document 12-7 Filed 12/07/20 Page 6 of 31




                                                     Number of
        Payor                      Payee            Transactions       Amount           Time Period
 MFA Holdings Corp.       Reeves Import
                          Motorcars                            1         $350,115        2/1/2019
 MFA Holdings Corp.       Ferrari of Central                                            1/23/2019 -
                          Florida                              2         $220,000        7/14/2020
 MFA Holdings Corp.       Hendrick Automotive
                          Group                                1          $97,707        1/11/2018
 RagingBull.com LLC       Jim Ellis Atlanta, Inc.              1          $58,000        3/15/2018
 Sherwood Ventures LLC    BMW Financial Svs.                                            4/18/2017 -
                                                              30          $26,834        6/11/2020
                             Total                            35         $752,656

                         Home Improvement and Building Contractor

   22.     Attorneys working on this matter asked me to identify payments made to Cawthron
Builders LLC. According to publicly available information on the internet (New Hampshire
Department of State business formulation documents), Cawthron Builders LLC appears to be a
building contractor or home builder based in New Hampshire. By my calculation, 26 payments
totaling $1,215,000 were paid from Sherwood Ventures LLC to Cawthron Builders LLC
between June 2018 and April 2020. A schedule detailing these payments is at Attachment C.

                                       Brokerage Accounts

   23.     Attorneys working on this matter asked me to identify transactions between the
Accounts of Interest and brokerage accounts. These attorneys asked me to identify any
payments to or receipts from BRK 6438, BRK 5903, BRK9939, E Trade INDN #4059, and E
Trade Bank #7291. The table below summarizes these payments.
                                                Number of
       Payor                  Payee            Transactions        Amount           Time Period
 MFA Holdings Corp.      BRK 6438                         2        $3,540,204        8/15/2018 -
                                                                                      8/20/2018
 RagingBull.com LLC      E Trade INDN                     6          $368,279        2/13/2018 -
                         #4059                                                         1/3/2019
 RagingBull.com LLC      E Trade #2691                    1         $100,000          6/27/2019
 Sherwood Ventures       BRK 5903                         3        $1,200,000         5/5/2017 -
 LLC                                                                                  7/16/2018
 Sherwood Ventures       BRK 9939                         1          $200,758         4/11/2017
 LLC
                         Total                           13        $5,409,241



                                                    6

                                                                                PX 24, 1658
         Case 1:20-cv-03538-GLR Document 12-7 Filed 12/07/20 Page 7 of 31



   24.      There were also some receipts made into the Accounts of Interest from the identified
accounts.
   25.      I identified one receipt, dated June 1, 2018, from BRK 6438 to the MFA Holdings
Corp account at Bank of America ending 6428.
   26.      I also identified four receipts from the E Trade INDN #4059 to the RagingBull.com
LLC account at Bank of America ending in 9733. Three of these transactions occurred in March
2018 and the other occurred in June 2018.

                            Advertising and Marketing Companies

   27.      Attorneys working on this matter provided me with a list of companies that they
identified as providing advertising and marketing services. This list includes the companies’
internet addresses. These attorneys asked me to identify payments made to the companies on the
list. By my calculation, $10,131,502 was paid from the Accounts of Interest to the companies on
the list. To the extent that there were advertising or marketing expenses paid by other means –
e.g., credit card or PayPal – those payments are not included in my calculation here. The
Accounts of Interest also received $174,404 from several of these advertising and marketing
companies. The list of companies and summaries of payment and receipt transactions are shown
in Attachment D.

                           Payments to “Celebrities” and Affiliates

   28.      Attorneys working on this matter asked me to determine the amount of payments
from Raging Bull’s accounts to celebrity figures. I identified payments to Gofas Racing, Jose’
Canseco, Mike Alstott, Terrell Owens, and Derrick Brooks (“Hit 55, Inc.”), and attorneys
working on this matter informed me that these were or are celebrity figures who have appeared
in Raging Bull’s marketing materials or live events. By my calculation, a total amount of
$208,000 was paid from Raging Bull to these parties at various times. A schedule detailing these
transactions is at Attachment E.
   29.      Attorneys working on this matter also asked me to identify payments from Raging
Bull’s accounts to Russell Barbour, who they described as being an affiliate. By my calculation,

                                                7

                                                                              PX 24, 1659
         Case 1:20-cv-03538-GLR Document 12-7 Filed 12/07/20 Page 8 of 31



10 payments totaling $155,719 were made from Raging Bull to Russell Barbour. These
payments were dated from September 2019 through May 2020.

                                    Payments to Unknown

   30.     Attorneys working on this matter asked me to identify payments that I could not
ascertain the payee based on the records available for my review.
   31.     I identified 13 payments from the Accounts of Interest totaling $5,354,228 that I
could not ascertain the payee, based on the descriptions on the bank statements and other
information available for my review. The below table summarizes these payments and details of
these transactions are at Attachment F.

                               Bank Statement              Amount       Number of
        Payor                    Description                 Paid      Transactions   Time Period
 Sherwood Ventures LLC    Manual Db-Bkrg                  $3,511,270              3    2/7/2019 -
                                                                                        8/2/2019
 MFA Holdings Corp.       Internal Transfer of Funds as   $1,100,000             3    12/13/2018 -
                          Requested                                                    4/15/2019
 MFA Holdings Corp.       Book Transfer A/C:#1633          $622,848              1     9/10/2019
                          New York Trn:
                          1364100253ES
 RagingBull.com LLC       “Customer Withdrawal Image”      $120,110              6    4/10/2017 -
                          (Review of documents                                         5/31/2018
                          showed this was the
                          purchase of a cashiers’
                          checks)
                          Total                           $5,354,228            13

   32.     In addition to the items in the table above, I identified 438 payments from Raging
Bull’s bank accounts at Bank of America and JPMorgan Chase to Capital One totaling
$39,599,005. These payments were dated from April 2017 through June 2020. PayPal records I
reviewed (produced in May 2020) show a Visa credit card (ending in 7508) that Capital One
issued to Jeff Bishop (active from at least December 2017 to April 2020). Statements or other
documentation were not available at the time I prepared this declaration. For each of these
transactions, the bank statement included both Capital One and CCD in the description. Within
this total, there were 201 payments totaling $11,638,589 that included “BISHOPJEFF” or
“Bishopjeff” in the description. There were also 25 payments totaling $39,723 that included


                                                8

                                                                               PX 24, 1660
         Case 1:20-cv-03538-GLR Document 12-7 Filed 12/07/20 Page 9 of 31



"Bishopmelissa" or "BISHOPMELISS" in the description. Twenty-three of these 25 payments
occurred on a somewhat regular basis between April 2017 and January 2019. The other two
payments were dated in June 2020.
                                              Law Firms

   33.     Attorneys working on this matter asked me to identify payments made to law firms.
These attorneys identified Gelber Schachter PA, Greenburg Traurig LLC, Woods Oviatt Gillman
LP, McMurdo Law Group LLC, and Pierce Atwood LLP as law firms. By my calculation, 88
payments totaling $1,116,342 were paid from the Accounts of Interest to these firms. The table
below summarizes these payments.
                                                   Number of
        Payor                    Payee            Transactions       Amount            Time Period
 RagingBull.com LLC       Greenburg Traurig                  24       $542,542          7/3/2017 -
                          LLC                                                           4/22/2020
 RagingBull.com LLC       Gelber Schachter                    11       $161,632         1/14/2019 -
                          and Greenberg PA                                               9/26/2019
 RagingBull.com LLC       Woods Oviatt Gilman                 36       $156,693        10/30/2017 -
                          LLP                                                            3/13/2020
 MFA Holdings Corp.       McMurdo Law Group                    2            $85,750     1/11/2018-
                          LLC                                                            6/1/2018

 MFA Holdings Corp.       Greenburg Traurig                    3            $79,925     7/27/2017 -
                          LLC                                                            4/22/2019
 MFA Holdings Corp.       Kane Kessler PC                      2            $37,000     7/25/2017 -
                                                                                         4/18/2019
 RagingBull.com LLC        Pierce Atwood LLP                   9            $34,948     1/30/2020 -
                                                                                         5/14/2020
 Sherwood Ventures         Greenburg Traurig                   1            $17,852     11/27/2018
 LLC                       LLC
                              Total                           88      $1,116,342


I declare under penalty of perjury that the forgoing is true and correct.


   Executed on November      IC/ , 2020.

                                                          ~Jl.f~~
                                                      Emil T. George




                                                  9




                                                                                      PX 24, 1661
               Case 1:20-cv-03538-GLR Document 12-7 Filed 12/07/20 Page 10 of 31

                                                      Accounts of Interest

                                                                                            First       Last      Balance at
                                                                                         Statement   Statement       Last
                                                                                         Reviewed    Reviewed     Statement
Item        Signatories                    Name                     Bank        Account Ending Date Ending Date   Reviewed
    1      Allan Marshall     MFA Holdings Corp               Bank of America    #6428    4/30/17     9/30/18             0.00

   2   Not Available for  MFA Holdings Corp                   JPMorgan Chase     #4765    10/31/18    7/31/20     1,141,274.03
            Review
   3 Jeffrey Bishop Jason RagingBull.com LLC                  Bank of America    #9733    4/30/17     2/28/19             0.00
        Bond Matthew
      Watabe(1) Jordan
           Reyna (2)

   4 Jason Bond Jordan RagingBull.com LLC                     JPMorgan Chase     #3829    1/31/19     7/31/20             0.00
        Reyna Jeffrey
            Bishop
   5 Jason Bond Jordan RagingBull.com LLC                     JPMorgan Chase     #8015    9/30/19     6/30/20             0.00
        Reyna Jeffrey
            Bishop
   6    Jeffrey Bishop  Sherwood Ventures LLC                 Bank of America    #6694    4/30/17     2/28/19             0.00
      Matthew Watabe(3)
       Jordan Reyna (4)

   7       Jeffrey Bishop     Sherwood Ventures LLC           TD Bank            #6651    12/31/18    3/31/20           50.15

   8       Jeffrey Bishop     Sherwood Ventures LLC           TD Bank            #7815    12/31/18    3/31/20       31,474.65

   9      Not Available for   Sherwood Ventures LLC           JPMorgan Chase     #1455    1/31/19     7/31/20          101.99
               Review
  10       Jeffrey Bishop     Sherwood Ventures LLC           JPMorgan Chase     #8952    7/31/19     7/31/20            0.00

  11        Kyle Dennis       Winston Corp                    Bank of America    #1482    4/30/17     2/28/18             0.00

  12        Kyle Dennis       Winston Corp                    JPMorgan Chase     #1198    7/31/17     8/31/17            0.00

  13        Kyle Dennis       Winston Research Incorporated   SunTrust Bank      #9516    10/31/17    12/31/19            0.00




        Note 1 - Matthew Watabe 3/30/17 - 5/1/18

        Note 2 - Jordan Reyna - Since 5/8/18

        Note 3 - Matthew Watabe 1/6/15 - 12/28/17

        Note 4 - Jordan Reyna Since 12/28/17




                                                          Attachment A
                                                              1 of 1                                 PX 24, 1662
             Case 1:20-cv-03538-GLR Document
                                    Monthly Activity12-7   Filed 12/07/20 Page 11 of 31
                                                     Summaries


MFA Holdings Corp
Bank of America               #6428

             Opening Balance    Credits       Debits    Ending Balance
 4/30/2017          91,977.89 248,515.28 177,168.17          163,325.00
 5/31/2017         163,325.00 133,234.27 115,574.44          180,984.83
 6/30/2017         180,984.83    56,347.24 152,485.45         84,846.62
 7/31/2017          84,846.62 118,961.75 170,308.28           33,500.09
 8/31/2017          33,500.09 528,172.50 216,689.91          344,982.68
 9/30/2017         344,982.68    31,250.00 237,130.66        139,102.02
10/31/2017         139,102.02    77,561.35 104,894.53        111,768.84
11/30/2017         111,768.84 447,560.89      64,750.05      494,579.68
12/31/2017         494,579.68 1,116,519.48 544,794.24      1,066,304.92
 1/31/2018       1,066,304.92         0.00 930,642.09        135,662.83
 2/28/2018         135,662.83    34,068.75 139,129.97         30,601.61
 3/31/2018          30,601.61    68,310.30    38,918.04       59,993.87
 4/30/2018          59,993.87    95,576.34    61,689.34       93,880.87
 5/31/2018          93,880.87    76,686.94    55,094.92      115,472.89
 6/30/2018         115,472.89 3,396,365.37    99,752.26    3,412,086.00
 7/31/2018       3,412,086.00    91,290.48    14,083.54    3,489,292.94
 8/31/2018       3,489,292.94    68,639.69 3,557,932.63            0.00
 9/30/2018               0.00         0.00         0.00            0.00
Totals                        6,589,060.63 6,681,038.52




                                             Attachment B
                                                1 of 13                     PX 24, 1663
             Case 1:20-cv-03538-GLR Document
                                    Monthly Activity12-7   Filed 12/07/20 Page 12 of 31
                                                     Summaries


MFA Holdings Corp
JPMorgan Chase                #4765

             Opening Balance    Credits       Debits    Ending Balance
10/31/2018               0.00         0.00         0.00            0.00
11/30/2018               0.00 337,108.93       5,766.70      331,342.23
12/31/2018         331,342.23    80,310.04 146,427.39        265,224.88
 1/31/2019         265,224.88 558,798.15 364,679.68          459,343.35
 2/28/2019         459,343.35    83,043.71 364,260.71        178,126.35
 3/31/2019         178,126.35         0.00    23,128.82      154,997.53
 4/30/2019         154,997.53 2,116,663.77 1,105,019.92    1,166,641.38
 5/31/2019       1,166,641.38 208,143.60 438,107.80          936,677.18
 6/30/2019         936,677.18    73,923.15 253,700.25        756,900.08
 7/31/2019         756,900.08 536,089.77      66,914.60    1,226,075.25
 8/31/2019       1,226,075.25 360,447.91      51,640.59    1,534,882.57
 9/30/2019       1,534,882.57 372,936.37 687,974.31        1,219,844.63
10/31/2019       1,219,844.63    63,473.90 427,096.82        856,221.71
11/30/2019         856,221.71    50,597.38    31,635.24      875,183.85
12/31/2019         875,183.85 862,919.91 522,582.52        1,215,521.24
 1/31/2020       1,215,521.24         0.00 198,615.27      1,016,905.97
 2/29/2020       1,016,905.97 517,647.07 726,972.09          807,580.95
 3/31/2020         807,580.95 129,254.97      73,891.10      862,944.82
 4/30/2020         862,944.82         0.01    67,624.53      795,320.30
 5/31/2020         795,320.30 207,384.67 139,104.14          863,600.83
 6/30/2020         863,600.83 375,637.91      64,404.96    1,174,833.78
 7/31/2020       1,174,833.78 389,493.36 423,053.11        1,141,274.03
Totals                        7,323,874.58 6,182,600.55




                                             Attachment B
                                                2 of 13                     PX 24, 1664
             Case 1:20-cv-03538-GLR Document
                                    Monthly Activity12-7   Filed 12/07/20 Page 13 of 31
                                                     Summaries


Ragingbull.com LLC
Bank of America                 #9733

             Opening Balance       Credits       Debits     Ending Balance
 4/30/2017       1,049,812.14      695,067.62 1,308,620.75       436,259.01
 5/31/2017         436,259.01    1,207,399.09 1,041,054.14       602,603.96
 6/30/2017         602,603.96    1,279,176.80    921,684.49      960,096.27
 7/31/2017         960,096.27      710,664.69 1,331,020.38       339,740.58
 8/31/2017         339,740.58    1,191,371.65    717,937.79      813,174.44
 9/30/2017         813,174.44    2,675,104.86 1,235,885.56     2,252,393.74
10/31/2017       2,252,393.74    1,263,281.81 2,938,703.06       576,972.49
11/30/2017         576,972.49    1,435,039.09 1,060,566.82       951,444.76
12/31/2017         951,444.76    3,806,874.46 4,587,317.60       171,001.62
 1/31/2018         171,001.62    3,130,550.23    966,731.39    2,334,820.46
 2/28/2018       2,334,820.46    1,461,615.65 2,896,827.42       899,608.69
 3/31/2018         899,608.69    2,929,889.81 2,018,132.66     1,811,365.84
 4/30/2018       1,811,365.84    2,001,264.95 2,621,931.61     1,190,699.18
 5/31/2018       1,190,699.18    2,513,142.05 1,905,595.45     1,798,245.78
 6/30/2018       1,798,245.78    2,468,247.60 2,963,805.95     1,302,687.43
 7/31/2018       1,302,687.43    1,930,207.34 2,430,062.68       802,832.09
 8/31/2018         802,832.09    2,230,856.97 2,175,163.76       858,525.30
 9/30/2018         858,525.30    1,961,486.32 2,195,804.97       624,206.65
10/31/2018         624,206.65    3,218,470.70 2,463,446.77     1,379,230.58
11/30/2018       1,379,230.58    3,498,096.61 3,046,585.61     1,830,741.58
12/31/2018       1,830,741.58    6,657,984.54 5,333,192.49     3,155,533.63
 1/31/2019       3,155,533.63    3,463,135.01 6,617,204.87         1,463.77
 2/28/2019           1,463.77      393,984.73    395,448.50            0.00
Totals                          52,122,912.58 53,172,724.72




                                              Attachment B
                                                 3 of 13                      PX 24, 1665
             Case 1:20-cv-03538-GLR Document
                                    Monthly Activity12-7   Filed 12/07/20 Page 14 of 31
                                                     Summaries


RagingBull.com LLC
JPMorgan Chase               #3829

             Opening Balance     Credits       Debits     Ending Balance
 1/31/2019               0.00    940,148.87    328,786.88      611,361.99
 2/28/2019         611,361.99 2,995,203.44 3,383,310.32        223,255.11
 3/31/2019         223,255.11 3,757,319.14 2,658,004.85      1,322,569.40
 4/30/2019       1,322,569.40 5,194,375.19 3,900,889.28      2,616,055.31
 5/31/2019       2,616,055.31 4,752,099.35 6,319,109.40      1,049,045.26
 6/30/2019       1,049,045.26 3,991,246.96 4,589,721.92        450,570.30
 7/31/2019         450,570.30 7,411,654.61 4,059,858.56      3,802,366.35
 8/31/2019       3,802,366.35 7,107,423.46 7,799,251.10      3,110,538.71
 9/30/2019       3,110,538.71 5,993,560.32 8,653,311.88        450,787.15
10/31/2019         450,787.15 4,866,824.32 4,645,683.48        671,927.99
11/30/2019         671,927.99 6,141,957.06 4,655,362.59      2,158,522.46
12/31/2019       2,158,522.46 4,476,387.19 6,105,953.36        528,956.29
 1/31/2020         528,956.29 5,602,112.01 5,138,385.64        992,682.66
 2/29/2020         992,682.66 6,326,617.92 4,982,196.89      2,337,103.69
 3/31/2020       2,337,103.69 6,012,194.78 5,948,963.84      2,400,334.63
 4/30/2020       2,400,334.63 9,171,013.31 5,882,739.31      5,688,608.63
 5/31/2020       5,688,608.63 12,334,446.58 17,957,129.91       65,925.30
 6/30/2020          65,925.30     45,414.58    105,998.15        5,341.73
 7/31/2020           5,341.73          0.00      5,341.73            0.00
Totals                        97,119,999.09 97,119,999.09




                                             Attachment B
                                                4 of 13                     PX 24, 1666
             Case 1:20-cv-03538-GLR Document
                                    Monthly Activity12-7   Filed 12/07/20 Page 15 of 31
                                                     Summaries


RagingBull.com LC
JPMorgan Chase                #8015

             Opening Balance    Credits       Debits    Ending Balance
 9/30/2019               0.00 1,687,040.40 924,067.52        762,972.88
10/31/2019         762,972.88 100,313.88       2,212.24      861,074.52
11/30/2019         861,074.52 154,960.17      16,007.05    1,000,027.64
12/31/2019       1,000,027.64        33.25 250,000.00        750,060.89
 1/31/2020         750,060.89         9.19 640,000.00        110,070.08
 2/29/2020         110,070.08         2.91    18,802.22       91,270.77
 3/31/2020          91,270.77         2.06         0.00       91,272.83
 4/30/2020          91,272.83 2,000,005.60         0.00    2,091,278.43
 5/31/2020       2,091,278.43 2,000,023.32 4,091,301.75            0.00
 6/30/2020               0.00         0.00         0.00            0.00
Totals                        5,942,390.78 5,942,390.78




                                             Attachment B
                                                5 of 13                     PX 24, 1667
             Case 1:20-cv-03538-GLR Document
                                    Monthly Activity12-7   Filed 12/07/20 Page 16 of 31
                                                     Summaries


Sherwood Ventures LLC
Bank of America               #6694

             Opening Balance    Credits       Debits    Ending Balance
 4/30/2017         195,734.98 487,271.46 261,022.56          421,983.88
 5/31/2017         421,983.88 334,434.38 503,199.52          253,218.74
 6/30/2017         253,218.74 304,344.68 489,927.67           67,635.75
 7/31/2017          67,635.75 483,307.66      11,357.61      539,585.80
 8/31/2017         539,585.80    36,014.59 476,295.97         99,304.42
 9/30/2017          99,304.42 118,063.42       3,253.19      214,114.65
10/31/2017         214,114.65 982,395.96 1,114,842.57         81,668.04
11/30/2017          81,668.04 194,023.47      10,720.86      264,970.65
12/31/2017         264,970.65 1,838,225.51 318,223.26      1,784,972.90
 1/31/2018       1,784,972.90 104,129.63 1,692,889.65        196,212.88
 2/28/2018         196,212.88 843,307.76      25,190.93    1,014,329.71
 3/31/2018       1,014,329.71 551,735.66 1,505,881.44         60,183.93
 4/30/2018          60,183.93 112,828.12 112,157.63           60,854.42
 5/31/2018          60,854.42 353,085.77 379,385.78           34,554.41
 6/30/2018          34,554.41 761,286.07 683,266.70          112,573.78
 7/31/2018         112,573.78 637,513.90 719,601.66           30,486.02
 8/31/2018          30,486.02 299,898.53 206,547.76          123,836.79
 9/30/2018         123,836.79 203,333.01 228,459.80           98,710.00
10/31/2018          98,710.00 174,404.77 117,047.93          156,066.84
11/30/2018         156,066.84 536,561.99      62,113.70      630,515.13
12/31/2018         630,515.13    37,707.96 668,223.09              0.00
 1/31/2019               0.00    12,100.00    12,100.00            0.00
 2/28/2019               0.00         0.00         0.00            0.00
Totals                        9,405,974.30 9,601,709.28




                                             Attachment B
                                                6 of 13                     PX 24, 1668
             Case 1:20-cv-03538-GLR Document
                                    Monthly Activity12-7   Filed 12/07/20 Page 17 of 31
                                                     Summaries


Sherwood Ventures LLC
TD Bank                         #6651

             Opening Balance      Credits      Debits    Ending Balance
12/31/2018               0.00         50.00         0.00           50.00
 1/31/2019             50.00            0.01        0.00           50.01
 2/28/2019             50.01            0.01        0.00           50.02
 3/31/2019             50.02            0.01        0.00           50.03
 4/30/2019             50.03            0.01        0.00           50.04
 5/31/2019             50.04            0.01        0.00           50.05
 6/30/2019             50.05            0.01        0.00           50.06
 7/31/2019             50.06            0.01        0.00           50.07
 8/31/2019             50.07            0.01        0.00           50.08
 9/30/2019             50.08            0.01        0.00           50.09
10/31/2019             50.09            0.01        0.00           50.10
11/30/2019             50.10            0.01        0.00           50.11
12/31/2019             50.11            0.01        0.00           50.12
 1/31/2020             50.12            0.01        0.00           50.13
 2/29/2020             50.13            0.01        0.00           50.14
 3/31/2020             50.14            0.01        0.00           50.15
Totals                                50.15         0.00




                                               Attachment B
                                                  7 of 13                   PX 24, 1669
             Case 1:20-cv-03538-GLR Document
                                    Monthly Activity12-7   Filed 12/07/20 Page 18 of 31
                                                     Summaries


Sherwood Ventures LLC
TD Bank                       #7815

             Opening Balance    Credits       Debits    Ending Balance
12/31/2018               0.00 1,331,389.57     6,971.63    1,324,417.94
 1/31/2019       1,324,417.94 2,053,062.99 1,376,684.83    2,000,796.10
 2/28/2019       2,000,796.10    12,090.00 1,980,261.68       32,624.42
 3/31/2019          32,624.42         0.00        30.00       32,594.42
 4/30/2019          32,594.42         0.00        30.00       32,564.42
 5/31/2019          32,564.42         0.00       630.00       31,934.42
 6/30/2019          31,934.42         0.00        53.32       31,881.10
 7/31/2019          31,881.10         0.00        30.00       31,851.10
 8/31/2019          31,851.10         0.00        30.00       31,821.10
 9/30/2019          31,821.10         0.00        30.00       31,791.10
10/31/2019          31,791.10         0.00        30.00       31,761.10
11/30/2019          31,761.10         0.00       196.45       31,564.65
12/31/2019          31,564.65         0.00        30.00       31,534.65
 1/31/2020          31,534.65         0.00        30.00       31,504.65
 2/29/2020          31,504.65         0.00        30.00       31,474.65
 3/31/2020          31,474.65         0.00        30.00       31,444.65
Totals                        3,396,542.56 3,365,097.91




                                             Attachment B
                                                8 of 13                     PX 24, 1670
             Case 1:20-cv-03538-GLR Document
                                    Monthly Activity12-7   Filed 12/07/20 Page 19 of 31
                                                     Summaries


Sherwood Ventures LLC
Bank Name                       #1455

             Opening Balance        Credits        Debits     Ending Balance
 1/31/2019               0.00              0.00          0.00            0.00
 2/28/2019               0.00      2,095,541.63 2,038,503.50        57,038.13
 3/31/2019          57,038.13        119,105.54    156,155.52       19,988.15
 4/30/2019          19,988.15        556,897.36    576,037.26          848.25
 5/31/2019             848.25      1,506,110.05 1,420,228.98        86,729.32
 6/30/2019          86,729.32         76,671.26    119,842.75       43,557.83
 7/31/2019          43,557.83         75,500.85     82,687.88       36,370.80
 8/31/2019          36,370.80      2,267,582.66    438,426.18    1,865,527.28
 9/30/2019       1,865,527.28        972,763.28 1,332,968.88     1,505,321.68
10/31/2019       1,505,321.68         47,870.80 1,073,673.84       479,518.64
11/30/2019         479,518.64        995,716.82 1,383,772.29        91,463.17
12/31/2019          91,463.17        650,455.95    573,728.57      168,190.55
 1/31/2020         168,190.55        659,831.15    809,291.24       18,730.46
 2/29/2020          18,730.46         72,637.03     56,612.67       34,754.82
 3/31/2020          34,754.82        444,048.03     54,381.21      424,421.64
 4/30/2020         424,421.64        120,816.68    146,924.48      398,313.84
 5/31/2020         398,313.84      1,091,215.03 1,488,551.70           977.17
 6/30/2020             977.17          3,000.00      3,875.18          101.99
 7/31/2020             101.99              0.00          0.00          101.99
Totals                            11,755,764.12 11,755,662.13




                                              Attachment B
                                                 9 of 13                        PX 24, 1671
             Case 1:20-cv-03538-GLR Document
                                    Monthly Activity12-7   Filed 12/07/20 Page 20 of 31
                                                     Summaries


Sherwood Ventures LLC
JPMorgan Chase                  #8952

             Opening Balance      Credits       Debits    Ending Balance
 7/31/2019               0.00     750,032.98        15.00      750,017.98
 8/31/2019         750,017.98          24.53         0.00      750,042.51
 9/30/2019         750,042.51          25.34         0.00      750,067.85
10/31/2019         750,067.85          25.34         0.00      750,093.19
11/30/2019         750,093.19          11.45   750,093.19           11.45
12/31/2019              11.45           0.00        11.45            0.00
 1/31/2020               0.00           0.00         0.00            0.00
 2/29/2020               0.00           0.00         0.00            0.00
 3/31/2020               0.00           0.00         0.00            0.00
 4/30/2020               0.00           0.00         0.00            0.00
 5/31/2020               0.00           0.00         0.00            0.00
 6/30/2020               0.00           0.00         0.00            0.00
 7/31/2020               0.00           0.00         0.00            0.00
Totals                            750,119.64   750,119.64




                                               Attachment B
                                                 10 of 13                   PX 24, 1672
             Case 1:20-cv-03538-GLR Document
                                    Monthly Activity12-7   Filed 12/07/20 Page 21 of 31
                                                     Summaries


Winston Corp
Bank of America                 #1482

             Opening Balance      Credits       Debits    Ending Balance
 4/30/2017         206,069.09      76,575.79         0.00      282,644.88
 5/31/2017         282,644.88       8,628.63         0.00      291,273.51
 6/30/2017         291,273.51      64,208.38         0.00      355,481.89
 7/31/2017         355,481.89      12,802.84         0.00      368,284.73
 8/31/2017         368,284.73       1,888.43         0.00      370,173.16
 9/30/2017         370,173.16           0.00         0.00      370,173.16
10/31/2017         370,173.16           0.00         0.00      370,173.16
11/30/2017         370,173.16           0.00         0.00      370,173.16
12/31/2017         370,173.16           0.00         0.00      370,173.16
 1/31/2018         370,173.16           0.00   370,173.16            0.00
 2/28/2018               0.00           0.00         0.00            0.00
Totals                            164,104.07   370,173.16




                                               Attachment B
                                                 11 of 13                   PX 24, 1673
             Case 1:20-cv-03538-GLR Document
                                    Monthly Activity12-7   Filed 12/07/20 Page 22 of 31
                                                     Summaries


Winston Corp
JPMorgan Chase                  #1198

             Opening Balance      Credits      Debits    Ending Balance
 7/31/2017           8,040.51           0.00        0.00        8,040.51
 8/31/2017           8,040.51           0.00    8,040.51            0.00
Totals                                  0.00    8,040.51




                                               Attachment B
                                                 12 of 13                   PX 24, 1674
             Case 1:20-cv-03538-GLR Document
                                    Monthly Activity12-7   Filed 12/07/20 Page 23 of 31
                                                     Summaries


Winston Research Inc
SunTrust                      #9516

             Opening Balance    Credits       Debits    Ending Balance
10/31/2017               0.00 713,930.38           0.00      713,930.38
11/30/2017         713,930.38 177,222.83           0.00      891,153.21
12/31/2017         891,153.21 498,630.73          15.00    1,389,768.94
 1/31/2018       1,389,768.94         0.00 1,285,975.43      103,793.51
 2/28/2018         103,793.51 460,221.44      50,387.59      513,627.36
 3/31/2018         513,627.36 187,232.83           0.00      700,860.19
 4/30/2018         700,860.19    48,724.18         0.66      749,583.71
 5/31/2018         749,583.71    60,993.70 705,000.00        105,577.41
 6/30/2018         105,577.41 516,279.90           0.00      621,857.31
 7/31/2018         621,857.31    29,631.16 600,000.00         51,488.47
 8/31/2018          51,488.47         0.00    41,300.00       10,188.47
 9/30/2018          10,188.47 224,182.58 200,526.00           33,845.05
10/31/2018          33,845.05 119,698.20 120,000.00           33,543.25
11/30/2018          33,543.25     7,126.91         0.00       40,670.16
12/31/2018          40,670.16 1,242,018.76    15,085.57    1,267,603.35
 1/31/2019       1,267,603.35         0.00 1,164,356.46      103,246.89
 2/28/2019         103,246.89         0.00         0.00      103,246.89
 3/31/2019         103,246.89         0.00         0.00      103,246.89
 4/30/2019         103,246.89         0.00       100.00      103,146.89
 5/31/2019         103,146.89         0.00    75,000.00       28,146.89
 6/30/2019          28,146.89         0.00         0.00       28,146.89
 7/31/2019          28,146.89         0.00         0.00       28,146.89
 8/31/2019          28,146.89         0.00         0.00       28,146.89
 9/30/2019          28,146.89         0.00         0.00       28,146.89
10/31/2019          28,146.89 500,000.00      10,000.00      518,146.89
11/30/2019         518,146.89         0.00 500,000.00         18,146.89
12/31/2019          18,146.89         0.00    18,146.89            0.00
Totals                        4,785,893.60 4,785,893.60




                                             Attachment B
                                               13 of 13                     PX 24, 1675
            Case 1:20-cv-03538-GLR Document 12-7 Filed 12/07/20 Page 24 of 31

Payments to Cawthron Builders LLC


  Item       Name\Bank\Account       Date       Reference #    Amount            Description
          1 Sherwood Ventures       6/27/2018 1511598062         25,000.00 Transfer Out (Internal)
            LLC (Bank of America
            #6694)
          2 Sherwood Ventures       9/27/2018 230221             25,000.00 Wire Out
            LLC (Bank of America
            #6694)




          3 Sherwood Ventures       1/14/2019                    25,000.00 Wire Out
            LLC (TD Bank #7815)

          4 RagingBull.com LLC       2/8/2019                    50,000.00 Online ACH Payment
            (JPMorgan Chase
            #3829)
          5 Sherwood Ventures       3/11/2019                    80,000.00 Online ACH Payment
            LLC (JPMorgan Chase
            #1455)
          6 Sherwood Ventures       3/26/2019                    50,000.00 Online ACH Payment
            LLC (JPMorgan Chase
            #1455)
          7 Sherwood Ventures       4/12/2019                    50,000.00 Online ACH Payment
            LLC (JPMorgan Chase
            #1455)
          8 Sherwood Ventures        5/8/2019                    60,000.00 Online ACH Payment
            LLC (JPMorgan Chase
            #1455)
          9 Sherwood Ventures        6/3/2019                    50,000.00 Online ACH Payment
            LLC (JPMorgan Chase
            #1455)
         10 Sherwood Ventures       6/13/2019                    50,000.00 Online ACH Payment
            LLC (JPMorgan Chase
            #1455)
         11 Sherwood Ventures       7/15/2019                    50,000.00 Online ACH Payment
            LLC (JPMorgan Chase
            #1455)
         12 Sherwood Ventures       7/29/2019                    20,000.00 Online ACH Payment
            LLC (JPMorgan Chase
            #1455)
         13 Sherwood Ventures        8/1/2019                    30,000.00 Online ACH Payment
            LLC (JPMorgan Chase
            #1455)
         14 Sherwood Ventures        8/6/2019                    50,000.00 Online ACH Payment
            LLC (JPMorgan Chase
            #1455)
         15 Sherwood Ventures       8/28/2019                    50,000.00 Online ACH Payment
            LLC (JPMorgan Chase
            #1455)



                                                Attachment C
                                                    1 of 2                      PX 24, 1676
            Case 1:20-cv-03538-GLR Document 12-7 Filed 12/07/20 Page 25 of 31

Payments to Cawthron Builders LLC


  Item       Name\Bank\Account       Date        Reference #   Amount            Description
         16 Sherwood Ventures       9/24/2019                    50,000.00 Online ACH Payment
            LLC (JPMorgan Chase
            #1455)
         17 Sherwood Ventures       10/2/2019                    50,000.00 Online ACH Payment
            LLC (JPMorgan Chase
            #1455)
         18 Sherwood Ventures     10/15/2019                     50,000.00 Online ACH Payment
            LLC (JPMorgan Chase
            #1455)
         19 Sherwood Ventures       11/7/2019                    50,000.00 Online ACH Payment
            LLC (JPMorgan Chase
            #1455)
         20 Sherwood Ventures       12/3/2019                    50,000.00 Online ACH Payment
            LLC (JPMorgan Chase
            #1455)
         21 Sherwood Ventures     12/23/2019                     50,000.00 Online ACH Payment
            LLC (JPMorgan Chase
            #1455)
         22 Sherwood Ventures        1/9/2020                    50,000.00 Online ACH Payment
            LLC (JPMorgan Chase
            #1455)
         23 Sherwood Ventures        2/3/2020                    50,000.00 Online ACH Payment
            LLC (JPMorgan Chase
            #1455)
         24 Sherwood Ventures       3/10/2020                    50,000.00 Online ACH Payment
            LLC (JPMorgan Chase
            #1455)
         25 Sherwood Ventures        4/1/2020                    50,000.00 Online ACH Payment
            LLC (JPMorgan Chase
            #1455)
         26 Sherwood Ventures       4/29/2020                    50,000.00 Online ACH Payment
            LLC (JPMorgan Chase
            #1455)
               Total                                           1,215,000.00




                                                Attachment C
                                                    2 of 2                    PX 24, 1677
       Case 1:20-cv-03538-GLR Document 12-7 Filed 12/07/20 Page 26 of 31



RagingBull’sAdvertisingandMarketingVendors

   x   A4DIncͲhttps://www.a4d.com/
   x   ActionMediaHoldingsCorp
   x   AdzerkͲhttps://adzerk.com/
   x   AKChirpyͲhttps://www.fiverr.com/akchirpy
   x   BlossomFamilyVenturesLLC/JeremyBlossom/StrikepointMediaIncͲ
       https://strikepointmedia.com/
   x   CopyPressͲhttps://www.copypress.com/
   x   DecisionTreeAnalyticsͲhttp://www.decisionͲtree.com/
   x   DedicatedEmails.comLLCͲhttps://dedicatedemails.com/
   x   Definition6Ͳhttps://www.definition6.com/
   x   DianomiIncͲhttps://www.dianomi.com/
   x   DigitonicLtdͲhttps://digitonic.co.uk
   x   EmailAbilitiesLLCͲhttps://www.emailabilities.com
   x   FinancialMediaCorpͲhttp://finmc.com
   x   InteractiveOffersLLChttps://www.interactiveoffers.com/
   x   InvestingMediaSolutionsͲhttps://www.investingmediasolutions.com/
   x   ItsTodayMediaLLCͲhttp://www.itstoday.org/
   x   Jump450MediaLLCͲhttps://jump450.com/
   x   KarmaholicͲhttps://karmaholicmedia.com/
   x   LeadmarkLLCͲhttps://leadmark.com/
   x   MonkediaLLCͲhttps://monkedia.com/
   x   OathAmericasIncͲ
       https://www.bloomberg.com/profile/company/ADCM:US#:~:text=Oath%20(Americas)%20Inc.,
       Oath%20Americas%20serves%20customers%20worldwide.
   x   OptipubLLCͲhttps://www.optipub.com/
   x   OutbrainͲhttps://www.outbrain.com/
   x   RainmakerAdVenturesIncͲhttps://rainmakeradventures.com/
   x   ReachfireLLCͲhttps://reachfiredigital.com/
   x   ReturnPathIncͲhttps://returnpath.com/newsroom/validityͲtoͲacquireͲreturnͲpathͲtoͲofferͲ
       theͲindustrysͲmostͲcomprehensiveͲplatformͲforͲsalesͲandͲdigitalͲmarketingͲprofessionals/
   x   SMSMediaIncͲhttps://smsmediainc.com
   x   TheDarwinAgencyIncͲhttps://www.agencyspotter.com/theͲdarwinͲagency,
       https://twitter.com/thedarwinagency?lang=en
   x   TheJamesRWhelanAgencyͲhttps://thejrwa.com/
   x   TrumpiaͲhttps://www.trumpia.com/
   x   WebpresarioͲhttps://twitter.com/webpresarioapp?lang=en




                                          Attachment D                                        
                                              1 of 3                            PX 24, 1678
          Case 1:20-cv-03538-GLR Document 12-7 Filed 12/07/20 Page 27 of 31

                          Paid to Advertising and Marketing Companies
                                                                    Number of
         Payor                       Payee           Amount Paid
                                                                   Transaction      Time Period
RagingBull.com LLC      Jump 450 Media LLC              $3,424,056          29     6/6/18 - 5/5/20
RagingBull.com LLC      Investing Media Solutions       $1,152,440          53   4/11/17 - 5/20/20
RagingBull.com LLC      Strikepoint Media Inc           $1,041,018          73   4/7/2017 - 6/26/20
RagingBull.com LLC      Outbrain                          $678,719          18   9/12/2019 - 5/7/20
RagingBull.com LLC      Interactive Offers LLC            $441,483          10   2/28/18 - 12/17/19
RagingBull.com LLC      Optibut LLC                       $389,661          18    12/7/18 - 5/5/20
RagingBull.com LLC      The Darwin Agency                 $335,485          14   11/1/18 - 4/27/20
RagingBull.com LLC      SMS Media Inc                     $250,462           6    9/28/18 - 2/8/19
MFA Holdings Corp       Action Media Holdings Corp        $232,500           4   4/20/17 - 12/29/17
MFA Holdings Corp       Interactive Offers LLC            $210,000           1       12/17/2019
Sherwood Ventures LLC   Interactive Offers LLC            $210,000           1       12/17/2019
RagingBull.com LLC      Dianomi Inc                       $170,266           7   12/27/18 - 5/14/20
RagingBull.com LLC      Decision Tree Analytics           $160,000          20   10/22/18 - 5/20/20
RagingBull.com LLC      Financial Media Corp              $142,537          14    5/4/17 - 12/20/19
RagingBull.com LLC      Trumpia                           $137,990           3    6/14/19 - 3/17/20
RagingBull.com LLC      Rainmaker Ad Ventures Inc         $103,595           3    10/22/18 - 6/6/19
RagingBull.com LLC      Blossom Family Ventures           $100,000           5     3/2/18 - 7/5/18
RagingBull.com LLC      Reachfire LLC                      $98,521           3   10/6/17 - 12/15/17
RagingBull.com LLC      Copy Press                         $96,545           4    11/5/19 - 2/14/20
RagingBull.com LLC      Digitonic Ltd                      $78,502           3     4/4/19 - 9/25/19
RagingBull.com LLC      Return Path Inc                    $70,000           2     1/9/19 - 11/1/19
RagingBull.com LLC      A4D Inc                            $64,156          17     6/8/17 - 6/19/19
RagingBull.com LLC      Jeremy Blossom                     $60,000           2     1/8/18 - 2/12/18
RagingBull.com LLC      AKChirpy                           $55,307          23     6/7/18 - 1/15/19
RagingBull.com LLC      Definition 6                       $53,500           2    8/16/19 - 9/18/19
RagingBull.com LLC      Karmaholic                         $51,487           6    12/20/19 - 5/7/20
RagingBull.com LLC      EmailAbilities LLC                 $51,450           2   11/20/18 - 4/26/19
RagingBull.com LLC      The James R Whelan Agency          $50,600           5   11/20/18 -4/22/20
RagingBull.com LLC      Webpresario Charles Denney         $42,120           6    1/30/19 - 3/18/20
RagingBull.com LLC      Monkedia LLC                       $40,500           2   9/18/17 -11/10/17
RagingBull.com LLC      Oath Americas Inc                  $33,696           3    9/6/19 - 12/18/19
RagingBull.com LLC      DedicatedEmails.com LLC            $29,100           4   11/16/18 - 1/15/19
RagingBull.com LLC      Leadmark LLC                       $25,808           2    2/19/20 - 2/19/20
RagingBull.com LLC      Adzerk                             $25,000           5    12/3/19 - 5/5/20
RagingBull.com LLC      Today Media LLC                    $25,000           1       10/19/2018
                        Total                          $10,131,502         371




                                          Attachment D
                                              2 of 3                             PX 24, 1679
          Case 1:20-cv-03538-GLR Document 12-7 Filed 12/07/20 Page 28 of 31

                     Received from Advertising and Marketing Companies
                                                                  Number of
          Payor                     Payee          Amount Paid
                                                                 Transactions    Time Period
RagingBull.com LLC     Action Media Holdings Corp.       $72,360            2   6/5/19 - 7/17/19
RagingBull.com LLC     Dianomi, Inc.                     $43,284            1      5/19/2020
RagingBull.com LLC     Reachfire LLC                     $32,298            1      1/26/2018
RagingBull.com LLC     Its Today Media LLC               $21,115            1     11/26/2018
RagingBull.com LLC     Digitonic, Ltd                     $3,317            1       3/4/2020
RagingBull.com LLC     Monkedia LLC                       $2,030            1     12/20/2017
                       Total                           $174,404             7




                                       Attachment D
                                           3 of 3                         PX 24, 1680
           Case 1:20-cv-03538-GLR Document 12-7 Filed 12/07/20 Page 29 of 31

Payments to "Celebrities"


  Item      Name\Bank\Account Posted Date      Reference #   Amount             Payee
         1 RagingBull.com LLC   4/11/2017    191642545         3,000.00 Jose Canseco
           (Bank of America NA
           #9733)
         2 RagingBull.com LLC     5/3/2017   182741958          3,000.00 Jose Canseco
           (Bank of America NA
           #9733)
         3 RagingBull.com LLC     8/8/2017   522475880         12,000.00 Jose Canseco
           (Bank of America NA
           #9733)
         4 RagingBull.com LLC   4/10/2018    228506094         25,000.00 Terrell Owens
           (Bank of America NA
           #9733)


         5 RagingBull.com LLC    1/17/2020                    125,000.00 Gofas Racing
           (JPMorgan Chase
           #3829)




         6 RagingBull.com LLC     2/4/2020                     20,000.00 Mike Alstott
           (JPMorgan Chase
           #3829)
         7 RagingBull.com LLC    2/11/2020 5448                20,000.00 Hit 55 Inc
           (JPMorgan Chase
           #3829)
              Total                                           208,000.00




                                             Attachment E
                                                 1 of 1                      PX 24, 1681
            Case 1:20-cv-03538-GLR Document 12-7 Filed 12/07/20 Page 30 of 31

Payments to Unknown

                                                                   Bank Statement Remarks
  Item         Name\Bank\Account         Date       Amount         (Redacted and Explained)
          1 RagingBull.com LLC (Bank    4/10/2017      $24,286 Customer Withdrawal Image
            of America NA #9733)                               (Review of documents showed
                                                               this was the purchase of a
                                                               cashiers' check)
          2 RagingBull.com LLC (Bank     5/4/2017      $24,390 Customer Withdrawal Image
            of America NA #9733)                               (Review of documents showed
                                                               this was the purchase of a
                                                               cashiers' check)
          3 RagingBull.com LLC (Bank    5/12/2017       $6,730 Customer Withdrawal Image
            of America NA #9733)                               (Review of documents showed
                                                               this was the purchase of a
                                                               cashiers' check)
          4 RagingBull.com LLC (Bank    6/12/2017      $30,941 Customer Withdrawal Image
            of America NA #9733)                               (Review of documents showed
                                                               this was the purchase of a
                                                               cashiers' check)
          5 RagingBull.com LLC (Bank   12/28/2017      $20,000 Customer Withdrawal Image
            of America NA #9733)                               (Review of documents showed
                                                               this was the purchase of a
                                                               cashiers' check)
          6 RagingBull.com LLC (Bank    5/31/2018      $13,762 Customer Withdrawal Image
            of America NA #9733)                               (Review of documents showed
                                                               this was the purchase of a
                                                               cashiers' check)
          7 MFA Holdings Corp          12/13/2018      $50,000 Internal Transfer of Funds as
            (JPMorgan Chase #4765)                             Requested




          8 MFA Holdings Corp          12/20/2018        $50,000 Internal Transfer of Funds as
            (JPMorgan Chase #4765)                               Requested




          9 Sherwood Ventures LLC        2/7/2019     $1,980,000 Manual Db-Bkrg
            (JPMorgan Chase #1455)

         10 MFA Holdings Corp           4/15/2019     $1,000,000 Internal Transfer of Funds as
            (JPMorgan Chase #4765)                               Requested




         11 Sherwood Ventures LLC       5/16/2019     $1,231,270 Manual Db-Bkrg
            (JPMorgan Chase #1455)



                                              Attachment F
                                                  1 of 2                          PX 24, 1682
            Case 1:20-cv-03538-GLR Document 12-7 Filed 12/07/20 Page 31 of 31

Payments to Unknown

                                                                 Bank Statement Remarks
  Item         Name\Bank\Account         Date       Amount       (Redacted and Explained)
         12 Sherwood Ventures LLC        8/2/2019     $300,000 Manual Db-Bkrg
            (JPMorgan Chase #1455)

         13 MFA Holdings Corp           9/10/2019      $622,848 Book Transfer A/C:#1633 New
            (JPMorgan Chase #4765)                              York Trn: 1364100253ES



                                     Total            $5,354,228




                                              Attachment F
                                                  2 of 2                       PX 24, 1683
